Citation Nr: 0634114	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  97-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain and lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was remanded for additional development in 
September 2000 and again in August 2004.  The requested 
development is complete and this matter is again before the 
Board for appellate review.  However, the veteran submitted 
additional evidence to the Board in September 2005 without an 
accompanying waiver of initial review by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2006).  
While the evidence was forwarded to the AMC in November 2005, 
a supplemental statement of the case was not issued prior to 
certification of the appeal.  Despite the lengthy appeal 
processing time, appellate review would be premature at this 
time.

Additionally, correspondence dated in October 2003 reveals 
that the veteran has identified treatment for her service-
connected disability from VA medical facilities located in 
Detroit and Battle Creek, Michigan.  These records should be 
obtained in accordance with 38 C.F.R. § 3.159(c)(2) (2006).  
Also, a letter should be issued to the veteran that contains 
notice of potential effective date criteria for her claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The September 2006 informal hearing presentation reveals the 
veteran's representative argues that an additional 
examination should be ordered.  Specifically, the 
representative indicates the examiner apparently "eye-
balled" the veteran's ranges of motion at the November 2004 
examination instead of using a goniometer as the examiner 
indicated the veteran had pain at the end of the ranges of 
motion.  However, the Board is unpersuaded that this 
terminology indicates that the examiner improperly measured 
the veteran's ranges of motion.  The VA examination worksheet 
specifically orders an examiner to use a goniometer to 
measure ranges of motion and merely saying that pain was at 
the end of the measurements recorded is not an indication of 
impropriety.  The representative also unpersuasively 
indicated the examiner could not "make up his mind" when 
describing the functional impact of the veteran's pain.  
However, the report shows the examiner merely distinguished 
the subjective complaints of pain and objective 
manifestations asked for in the August 2004 Board memorandum.  
However, in light of the notice of additional available 
clinical records, as referenced above, and the lapse of time 
since the most recent VA examination in November 2004, the 
Board finds that another VA examination would be useful in 
the adjudication of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran VCAA notice of 
the evidence needed to substantiate her 
claim, to include notification 
regarding potential effective date 
criteria.

2.  Obtain the veteran's medical 
records from the VA medical facilities 
located in Detroit, Michigan, and in 
Battle Creek, Michigan from 1996 to the 
present.

3.  Schedule the veteran for VA 
examination(s) to ascertain the nature 
and severity of the orthopedic and 
neurologic manifestations of the 
disability at issue.  All indicated tests 
should be performed, including range of 
motion testing using a goniometer.  The 
claims folder should be made available 
for review by the examiner(s) in 
conjunction with the examination.

4.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, and all evidence 
received, since August 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



